Garrett,

for a re-hearing, filed the following argument:
The plaintiff by his counsel asks for a re-hearing. Owing to the great difficulty of presenting fully, to this court, a case turning entirely on questions of fact, he thinks that injustice has been done, in as much as the jury and Disiriot Judge with better means to determine a question of fact, decided in his favor. As your Honors have been unable to concur with the jury and District Court,, the plaintiff would respectfully urge that the case be sent back to be investiga*, ted by another jury.
If this application should be refused, on the main question as to the cause of the death ot the slave, we then insist that the decision is erroneous as to the amount of damages sustained by the defendant. It will not he pretended, that she is entitled to more than the value of the slave. The plaintiff contends there is no evidence to show that this slave was worth six hundred dollars. The opinion of the court would indicate that the memorandum at the bottom, of the account and settlement, amounted to an admission on the part of the plaintiff, that this slave was worth that amount. I see that such is the ground taken by defendant’s counsel in the brief filed in this case. If an opportunity had been afforded to plaintiff’s counsel to examine this brief before, the case was submitted to this court, it would not have been difficult to show-that no such admission was ever made by the plaintiff.
An inspection of the account shows that the plaintiff had allowed a large, amount of the wages due him for previous years, to remain in the hands, of his employer. When he was discharged from her service, he of course asked, for a settlement and the payment of the amount due him. Sharp, as defend-. *522ant’s agent, had the money in his hands. It rested with him to pay plaintiff just so much as he (Sharp) might think proper. Sharp for defendant, admitted in this account and settlement, the amount due to. plaintiff. He paid a part. He refused to pay the balance $600, for the reason stated. He might have refused to pay the whole debt and assigned the same reason. He had the plaintiff in his power so far as the payment of any part of the amount due was in question. The sole object of this paper was to make a settlement, showing the actual amount coming to the plaintiff on his wages, involving transactions extending back several years. When that amount was ascertained, Sharp then paid the plaintiff all except $600, which he refused to pay for the reason assigned. Sharp no doubt intended to retain in his hands an amount fully sufficient to cover the value of the slave. But can it be said that the plaintiff assented to this as a the price of the slave. The agreement does not express that the price of the slave was fixed by either party at $600.
As I was present when this agreement was made, and know that there was no such understanding between Sharp and plaintiff, I must confess that I have been taken by surprise by this argument in defendant’s brief. The ground assumed by defendant in the court below, was, that it was unnecessary to prove a price, and the defendant took a bill of exceptions because the court refused so to instruct the jury. The District Court decided that the value must be proved, 7 Rob. 204.
The defendant’s counsel asked one of his witnesses the value of this slave, who said “ negroes of the size and age of Jim Crack were worth at the time, $900 to $1000, but I don’t know what a runaway negro of that character would be worth.” “It is admitted that the boy Jim Crack had frequently run away previous to the last time, at which time he had been out for more than two months.” And Mrs. Essick, who had “ known Jim Crack since he was a small boy,” declares that with his character and habits he was entirely worthless. Justice would certainly require that your Honors should at least so far amend the judgment rendered, as to allow the question of value of this slave to be determined by the District Court on hearing testimony.
Re-hcaring refused.